Mr. Presiding Justice Gary delivered the opinion of the Court. The appellant sues the appellee for damages alleged to three cars of live stock shipped by him over the road of the appellee from Chicago, consigned to Bichmond, Ya. His declaration alleges that the contract for carriage was contained in “ three separate receipts in writing” executed by both parties, of the contents of which a portion is in effect set out in the declaration. Portions of each not so set out are as follows: “ And it is further distinctly understood by the parties hereto, that all liability of said Louisville, Hew Albany and Chicago Bail way Company as carriers shall cease at Louisville, Jiy., when ready to be delivered to the owner, consignee or carrier whose line may constitute a part of the route to destination. “ And for the considerations before mentioned, the said party of the second part further agrees that as a condition precedent to his right to recover any damages for loss and injury to said stock, he will give notice in writing of his claim therefor to some officer of said party of the first part, or its nearest station agent, before said stock is removed from the place of destination above mentioned, or from the place of delivery of the same, to said party of the second part, and before such stock is mingled with other stock.” The damages claimed are mostly for what happened after leaving Louisville over other roads, but as the court directed the jury to find for the appellee, solely because no notice was given pursuant to the last above extract—in doing •which we think the court did not err—we will only consider that feature of the case. The condition requiring notice is as easy to be complied with as any that could be framed and be of any avail. “ Hotice in writing of his claim thereof; ” not necessary that appellant should personally sign the notice—his agent could do it; not necessary to give any detail of the injury claimed, merely that he claimed injury; and directed generally to the appellee by its corporate name, and mailed for Louisville, Hew Albany or Chicago, it is hardly possible that it would not have come to an officer—so nearly impossible that it would be a question for a jury, with no doubt of the answer. In Black v. Wabash, St. Louis & Pacific R. R., 111 Ill. 351, the court, in considering a much more onerous condition, has refuted every argument of the appellant here. There the claim was to be verified by affidavit, which might not unreasonably be held to imply that particulars must be stated, and it was to be “ delivered to the general freight agent,” “ at his office in the city of St. Louis, within five days from the time ” the stock was removed from the ears. Here it was only necessary that the time of notice should be such as to enable the appellee to investigate the claim at the place of destination, and while the stock continued segregated from other stock. The place of destination means, not the yards of the appellee, where the stock could not remain, but some convenient place at Eichmond, where they would not be mingled with other stock. We need not look for other authority. The opinion of the Supreme Court—to be our guide— needs not to be fortified. We have acted upon the same principle in Western Union Tel. Co. v. Beck, 58 Ill. App. 564. Ho question of fact as to what the contract was arises in this case, as in the case before the Supreme Court; the appellant here declares upon it. The judgment is affirmed.